Case 1:20-cv-22279-CMA Document 15 Entered on FLSD Docket 08/12/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-22279-ALTONAGA

  ANDRES REY,

          Plaintiff,

  v.

  CHAD F. WOLF, ACTING SECRETARY
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

        Defendant.
  ______________________________/

                            CERTIFICATE OF INTERESTED PARTIES



       Defendant, Chad F. Wolf, Acting Secretary, Department of Homeland Security, hereby files

  the following list of persons (not including Plaintiff and his counsel), associated persons, firms,

  partnerships, or corporations that have a financial interest in the outcome of this case, including

  affiliates, parent corporations, and other identifiable legal entities related to it:

       1. None


  Dated: August 12, 2020                           Respectfully submitted,


                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY


                                          By:      /s/ Carlos Raurell
                                                   Assistant United States Attorney
                                                   Fla. Bar No. 529893
                                                   Email: Carlos.Raurell@usdoj.gov
                                                   United States Attorney=s Office
                                                   99 NE 4th Street, Third Floor
Case 1:20-cv-22279-CMA Document 15 Entered on FLSD Docket 08/12/2020 Page 2 of 2




                                            Miami, Florida 33132
                                            Tel: (305) 609-1469

                                            Attorney for Defendant


                                 CERTIFICATE OF SERVICE

        On this date, I filed the foregoing document with the Clerk of Court using CM/ECF.

                                            /s/ Carlos Raurell
                                            Assistant United States Attorney
